Because the order of protection has expired, this appeal is moot (see Matter of Diallo v Diallo, 68 AD3d 411 [1st Dept 2009], lv dismissed 14 NY3d 854 [2010]). Were we to reach the merits, we would find that a fair preponderance of the evidence (Family Ct Act § 832), including petitioner’s testimony, supports the court’s finding that respondent committed acts that constitute the family offenses of harassment and attempted assault (see Penal Law §§ 110.10, 120.05, 240.25, 240.26 [1], [3]), warranting the issuance of an order of protection {see Family Ct Act § 812 [1]). There is no basis to disturb the court’s credibility determinations (see Matter of F.B. v W.B., 248 AD2d 119 [1st Dept 1998]). Concur — Friedman, J.E, Moskowitz, Freedman, Richter and Abdus-Salaam, JJ.